Citation Nr: 1528158	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was remanded by the Board in October 2014 for further evidentiary development.
In his March 2012 substantive appeal, the Veteran requested a hearing before a
member of the Board; however, the Veteran failed to report to his scheduled hearing
without presenting good cause for his absence.  Under these circumstances, the
Board considers the Veteran's request for a hearing to have been withdrawn.  38
C.F.R. § 20.702(d) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's left knee disability is etiologically related to a disease, injury, or event in service.
	

CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in November 2014.  

The Board's remand instructed the RO to: (1) schedule the Veteran for a VA left knee examination; and (2) readjudicate the claim.
The Veteran was scheduled for a February 2015 VA examination to determine the etiology of his claimed left knee condition, however, as will be explained below, he failed to appear.  The RO readjudicated the claim in a March 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in an October 2010 letter, prior to the April 2011 rating decision now on appeal.  As a result, the duty to notify has been met.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and identified private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.  The Board does recognize the Veteran's contention in his March 2012 Form 9 Substantive Appeal that his service treatment records had previously been "mixed up with another" Veteran of the same name.  However, the service treatment records associated with the claims file contain the Veteran's Social Security number, and there is no further indication that they are the wrong service treatment records or that additional service treatment records exist and are not associated with the file.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted, the Veteran was scheduled for a VA examination in February 2015.  However, he failed to appear for his scheduled examination.  Although the claims file does not contain copies of the actual notices regarding the scheduling of this examination, the Veteran is presumed to have been provided proper notice of the same.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 311.  Here, the absence of copies of the VAMC examination scheduling letters in the claims file does not preclude application of the presumption that the Veteran received proper notice.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged that he did not receive notice of the examination, nor has he provided further notice to the VA of a change of address, which has remained unchanged for the entire appeal period.  Indeed, in March 2015, the Veteran was sent a supplemental statement of the case (SSOC) to his address of record which advised him that he had been scheduled for an examination, had not appeared for an examination, did not provide good cause for why he failed to report for the examination, and that evidence which may have resulted in a favorable decision could not be considered and his claims were accordingly denied.  The Veteran did not respond to this notice or request a new examination after receipt of the SSOC. Accordingly, a new examination is not warranted, and the provisions of 38 C.F.R. § 3.655(b) are for application.

While the Veteran did not appear at his scheduled February 2015 VA examination, the VA examiner did provide a medical opinion on the etiology of his claimed left knee disorder based upon a review of the record.  The Veteran has not argued, and the record does not reflect, that this opinion is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection for a Left Knee Disorder

The Veteran is seeking service connection for a left knee disorder.  The Veteran asserts that his left knee disorder is the result of active duty service, specifically due to excessive marching and physical training.

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities, including arthritis, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran has a current diagnosis of a meniscal tear of the left knee in March 2002 and degenerative arthritis of the left knee, as noted in private treatment records and confirmed by the February 2015 VA examiner.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).  

Service treatment records, as reviewed by the Board and the VA examiner, contain no evidence of an in-service left knee disorder or relevant treatment.  While the Board notes that the Veteran has consistently alleged that he sought treatment multiple times for both knees while in service, service treatment records do not document any such treatment or reports of relevant symptoms.

The February 2015 VA examiner noted that there is no record of treatment for a left knee disorder during active duty or for approximately seven years after separation.  The examiner noted multiple post-service injuries and treatment for the left knee, including a March 2002 injury while working for the City of X Police Department, an April 2002 lateral meniscus repair and abrasion chondroplasty of the lateral femoral condyle, June 2005 bilateral knee pain and contusion, and a December 2005 left knee injury while jumping a fence.  Private treatment records verify these injuries.

The February 2015 examiner ultimately concluded that the Veteran's current left knee disability was less likely than not the result of his military service.  In fact, the examiner specifically linked the Veteran's current left knee disability to post-service left knee injuries documented in private treatment records.

The available medical evidence does not otherwise establish a direct connection between the Veteran's left knee disorders and the Veteran's active military service.  The Veteran has submitted private medical records, however, they have not included a medical opinion of sufficient probative value with respect to a direct link.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)  (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The favorable evidence of a link between an in-service injury and a current left knee disability consists solely of the Veteran's assertions.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past of a left knee disorder, has presented no probative clinical evidence of a direct nexus between his current left knee disorders and his military service.  In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board recognizes that the Veteran is competent to report ongoing symptoms during and since service.  However, the Veteran is not competent to opine on medical matters, such as the etiology of his underlying knee pathology.  Here, the VA examiner reviewed the record, including the Veteran's assertions, and determined that the Veteran's current left knee problems are more likely related to post-service injuries documented in his medical records between 2002 and 2005.  The Board finds that the Veteran's reports are simply outweighed by the competent medical opinion of the VA examiner.

In short, the Board finds that the preponderance of the evidence is against finding that the claimed left knee disability had its onset in service, or is otherwise related to service.  Thus, the benefit sought on appeal is denied.



ORDER


Entitlement to service connection for a left knee disorder.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


